            CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 1 of 43




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



CAIR FOUNDATION, INC., d/b/a
COUNCIL ON AMERICAN-ISLAMIC
RELATIONS, & CAIR,

     Plaintiff,
                                                                       0:21-cv-01267
                                                      Civil Action No:________________________
v.

ASMA LORI HAIDRI SAROYA a.ka. LORI
SAROYA, ASMA SAROYA, LORI HAIDRI,
LORI HAIDRI-SAROYA, & LH,

     Defendant.




                                           COMPLAINT

          Plaintiff, CAIR FOUNDATION, INC., d/b/a Council on American-Islamic Relations and

CAIR (“CAIR”), files this complaint against Defendant Asma Lori Saroya (“Saroya”), a former

CAIR employee, for (1) defamation; (2) defamation per se; (3) tortious interference with

business relationships; and (4) misappropriation of confidential information. In support thereof,

CAIR alleges as follows:

                                         INTRODUCTION

     1.       CAIR is the nation’s largest grass-roots Muslim civil rights and advocacy

organization. CAIR is headquartered on Capitol Hill in Washington, D.C. It has 26 regional

affiliates nationwide, including CAIR Minnesota, which is headquartered in Minneapolis,

Minnesota.
            CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 2 of 43




      2.      Since its establishment in 1994, CAIR has worked to promote a positive image of

Islam and Muslims in America. Its mission is to enhance understanding of Islam, encourage

dialogue, protect civil liberties, empower American Muslims, and build coalitions that promote

justice and mutual understanding.

      3.      CAIR’s litigation and civil rights department counsels, mediates, and advocates on

behalf of Muslims and others who have experienced religious discrimination, defamation, or hate

crimes. The department works to protect and defend the constitutional rights of American

Muslims, thereby supporting the rights of all Americans.

      4.      CAIR is headquartered on Capitol Hill in Washington, D.C. That office is known as

CAIR-National.1

      5.      CAIR’s chapters are wholly separate legal entities from CAIR-National.

      6.      Defendant Saroya once worked for CAIR-Minnesota. Saroya was also a former

CAIR-National Chapter Development Director and a former national board member.

      7.      Saroya has not been affiliated with CAIR since 2018.

      8.      In 2021, Saroya founded a “competing” organization: the “American Muslim Civil

Rights Center” in Minneapolis.

      9.      Saroya also claims to be a “diversity trainer, civil rights activist, [and] nonprofit

leader.” See Saroya’s website, attached hereto as Exhibit A.

      10.     Saroya holds a bachelor’s degree from St. Catherine University in St. Paul,

Minnesota, as well as a law degree from Mitchell Hamline School of Law in St. Paul, Minnesota.




1
    For this Complaint, CAIR and CAIR-National may be used interchangeably.
                                                     2
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 3 of 43




   11.      Since her departure from CAIR in 2018, Saroya has been actively engaging in a

systemic and continuous internet smear campaign to damage CAIR’s reputation and to cause

CAIR severe economic harm.

   12.      For several years, Saroya published false statements about CAIR on multiple public

social media platforms and websites using various forms of her name, initials, and pseudonyms.

   13.      Hiding behind anonymity, Saroya’s false and defamatory lies have likely been viewed

by many thousands of individuals domestically and abroad.

   14.      In addition to her internet harassment campaign, Saroya misappropriated confidential

information that she obtained during her employment with CAIR and is using that confidential

information to send hateful and false allegations against CAIR to CAIR’s partners, donors, and

religious leaders.

   15.      Saroya has targeted her disparaging messages to local news organizations and asked

those news organizations to cease writing positive articles about CAIR and its mission to

cultivate and promote positive American and Islamic relationships.

   16.      Saroya has published hundreds of disturbingly false allegations against CAIR on the

internet and in specific targeted communications over the course of several years.

   17.      Saroya knew her false statements would be read by people around the world and

reported on in the news media, and, as a result, that CAIR would be subjected to threats of

violence from extremist organizations and suffer economic and reputational harm.

   18.      Saroya’s malicious, public attack on CAIR had no purpose other than to attempt to

destroy CAIR’s reputation and to induce and coerce CAIR’s partners, donors, and religious

leaders to discontinue their relationships with CAIR and any corresponding charitable giving or

funding.



                                                3
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 4 of 43




    19.     Saroya seemingly hopes to destroy CAIR and steer those donors to her own

“American Muslim Civil Rights Center” in Minnesota.

    20.     Due to her defamatory publications and tortious interference, CAIR’s reputation in

the community and its business relationships have been damaged.

    21.     Saroya’s defamatory messages are now being used by anti-Muslim and anti-Islamic

extremists to further discriminate against and alienate the population of individuals that Saroya

claimed to be protecting as an employee of CAIR.

    22.     In 2019, Saroya even retained a well-known Islamophobic and anti-Muslim attorney,

who, on Saroya’s behalf, threatened to move the United States Attorney General to classify

CAIR as a foreign agent and to file a lawsuit against CAIR claiming that CAIR committed

racketeering, wire fraud, mail fraud, embezzlement, threats, blackmail, obtaining donations

under threat, laundering of foreign funds, conspiracy with criminals, fraud against the United

States, conspiracy with outlawed groups and violent individuals, and other criminal and

terroristic acts.

    23.     Saroya’s public lies are damaging CAIR and the American Muslim community in

ways that are significant and long lasting.

    24.     The examples of Saroya’s unlawful conduct set forth herein can in no way capture the

breadth of Saroya’s obsessive, defamatory postings against her former employer.

                                        JURISDICTION

    25.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the amount in controversy in this matter exceeds $75,000 and the action is between

citizens of different states.




                                                 4
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 5 of 43




   26.     This Court has personal jurisdiction over Defendant because she is a citizen of the

state of Minnesota.

   27.     Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391(b), because the

Defendant is subject to personal jurisdiction in this District and because many of the acts

complained of giving rise to the claims herein occurred in this District.

                                         THE PARTIES

   28.     CAIR is a non-profit 501(c)(3) corporation incorporated in the District of Columbia

with its headquarters and principal place of business located at 453 New Jersey Avenue, S.E.,

Washington, D.C., 20003.

   29.     Saroya is a former employee of CAIR and is a citizen and resident of the State of

Minnesota. Saroya uses many versions of her birth name in her publications, including “Lori

Saroya,” “Asma Saroya,” “Lori Haidri,” “LH,” and “Lori Haidri-Saroya.” For the purpose of

this Complaint, all references to any of these names refer to Defendant Saroya.

                                              FACTS

   30.     In 2007, Saroya became employed by CAIR-Minnesota and served as the Chapter’s

Executive Director.

   31.     She remained in that position until she began her employment with CAIR-National on

or about March 2, 2016.

   32.     At CAIR-National, she served as CAIR’s National Chapter Development Director.

   33.     Saroya also served on CAIR’s Board of Directors.

   34.     At the outset of her employment with CAIR, and as a condition thereof, Saroya

executed a Confidentiality and Nondisclosure Agreement (“Agreement”). See Saroya’s

Confidentiality Agreement, attached hereto as Exhibit B.



                                                 5
             CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 6 of 43




      35.     Pursuant to the Agreement, Saroya agreed to preserve the confidentiality of CAIR’s

confidential information, including presentation and training manuals, legal research, marketing

materials, mailing lists, donor or supporter information, business plans, and any other valuable

information or practices of CAIR (“Confidential Information”). Id.

      36.     In the Agreement, Saroya:

                 •   Acknowledged the confidential nature of CAIR’s Confidential Information,
                     including information that CAIR maintained and safeguarded regarding its
                     donors and supporters;
                 •   Promised not to disclose CAIR’s Confidential Information to third parties;
                 •   Promised to return CAIR’s Confidential Information in her possession upon
                     the termination of her employment;
                 •   Promised not use the Confidential Information in any way except for the
                     purposes authorized by CAIR; and
                 •   Agreed to use her best efforts to prevent and protect the Confidential
                     Information from falling into the public domain.

Id.

      37.     After securing Saroya’s agreement to comply with these important obligations, CAIR

gave Saroya access to CAIR’s Confidential Information, including access to donors and

supporters.

      38.     Saroya’s employment at CAIR-National was fraught with complaints, issues, and

conflicts.

      39.     Over the course of her two-year employment, multiple employees—both at CAIR-

National and the various CAIR chapters—registered complaints against Saroya. These

complaints alleged that Saroya: (1) acted aggressively and with hostility towards other CAIR

staff members, including female staffers; (2) appeared to be unable to properly manage and deal

with conflicts; and (3) routinely attempted to “order around staff” whom she did not supervise.

      40.     As a result of these complaints, Nihad Awad (“Awad”), CAIR’s National Executive

Director, requested that Saroya attend conflict resolution training in December 2016.

                                                  6
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 7 of 43




   41.     Saroya’s hostile behavior towards CAIR employees only escalated.

   42.     After receiving multiple complaints from CAIR staff members regarding Saroya’s

interactions with them, Awad issued to Saroya a written warning regarding her mistreatment of

her fellow employees on August 4, 2017.

   43.     The warning informed Saroya that her behavior was crippling CAIR’s ability to

properly function as an organization.

   44.     Awad ordered Saroya to complete conflict resolution training within sixty days.

   45.     Despite the written warning, Saroya’s misconduct escalated.

   46.     On January 1, 2018, a female chapter staffer filed a formal complaint against Saroya

alleging that Saroya’s behavior was creating a hostile work environment and a culture of fear in

the workplace.

   47.     Due to Saroya’s alleged harassment, the female staffer stated that she was concerned

for her physical safety and considering filing a restraining order against Saroya.

   48.     After receiving the female staffer’s formal written complaint against Saroya for

workplace harassment, CAIR-National launched an investigation into the allegations.

   49.     On January 13, 2018, amid this investigation, Saroya abruptly announced that she

intended to resign and that her resignation would be effective May 11, 2018.

   50.     In or around May 2018, just prior to her agreed upon resignation date, Saroya

attended a CAIR retreat. During that retreat, Saroya was observed screaming at her staff and

behaving unprofessionally. Some of her staff members were in tears. That evening, Awad

pulled Saroya aside and admonished her for her behavior

   51.     Saroya’s employment ended on May 11, 2018.




                                                 7
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 8 of 43




                    Saroya Resigns from CAIR and Begins a Defamation
                  Campaign Aimed at Destroying the National Organization

   52.     Almost immediately upon resigning from CAIR in May 2018, Saroya started a

defamation campaign aimed solely at destroying her former employer’s reputation and funding

base in every way possible. She continues her war on CAIR to this day.

   53.     Saroya’s coordinated attack has taken place and is continuing to take place on three

separate and distinct fronts:

                    i. Saroya attempted to destroy CAIR-National’s relationship with its

                       affiliated chapters by falsely claiming that CAIR-National was not

                       disbursing grant funds intended for the chapters;

                   ii. Saroya is attempting to destroy CAIR-National’s reputation in the

                       community by publishing a numerous hateful and disparaging statements

                       about CAIR online using various social media platforms; and

                  iii. Saroya is attempting to destroy CAIR’s relationship with its donors and

                       event partners by contacting these organizations and accusing CAIR of

                       committing civil and criminal misconduct.

                           Saroya Defames CAIR to CAIR Chapters

   54.     In June 2018, Saroya attempted to use defamatory statements related to grant

disbursements to destroy CAIR-National’s relationship with its affiliate chapters and one of its

donors, Solidarity Giving. Solidarity Giving is an “advised fund” of Silicon Valley Community

Foundation.

   55.     It is aimed at supporting organizations that advance social justice, promote civil

engagement, and serve threatened communities around the country.

                                                8
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 9 of 43




    56.    During Saroya’s employment with CAIR, Solidarity Giving awarded CAIR two

grants: a $100,000 grant for general support and a $500,000 grant earmarked for chapter support.

As the former National Chapter Development Director, Saroya was responsible for the

administration of the chapter support grant from its inception until her resignation.

    57.    In June 2018, just a month after resigning her employment from CAIR-National,

Saroya emailed staff members of various CAIR chapters across the country and falsely stated

that:

           a. Solidarity Giving required the grant funds to be given directly to chapters (as

               opposed to being used by CAIR-National for chapter development);

           b. CAIR is holding on to the money to spend it on itself and has refused to disperse

               it to the chapters;

           c. during her employment, she had attempted to disburse the funds to chapters, but

               was prevented from doing so by the then CAIR controller and Executive Director

               Awad; and

           d. she attempted to use the money to hold conferences for the chapters, but CAIR

               did not permit her to do so.

See Saroya’s June 2018 emails to chapters, attached hereto as Exhibit C.

    58.    Saroya sent the communication to several chapter leaders and staff members,

including staff members at CAIR-Greater Los Angeles, CAIR-Ohio, and CAIR-Georgia, to name

a few.

    59.    At the time Saroya made each of these remarks related to the grant, she knew them to

be false. Her intent behind making the false statements was to damage CAIR’s relationship with

its affiliate chapters and Solidarity Giving.



                                                 9
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 10 of 43




   60.     Specifically, as administrator of the chapter grant, Saroya was aware that the grant

documents were given for “general support of the chapters.” During her employment with

CAIR, Saroya had budgeted a portion of the funds to be used to hire a CAIR-National chapter

outreach coordinator and to offer seminars across the country. Had she believed the money to be

for cash payments to chapters, Saroya would not have recommended hiring a CAIR-National

employee or offering seminars. Accordingly, when she stated that CAIR was required to give

the funds directly to the chapters, she knew that statement was false.

   61.     Additionally, during Saroya’s employment with CAIR, CAIR used the grant to hold

two significant trainings for chapter staff. CAIR-National paid for all of its chapters to travel to

San Francisco for one training conference and to Washington, D.C. for a second training

conference. The trainings, both of which Saroya was integral in planning, cost over $100,000.

In addition to these conferences, CAIR-National also hired a developer to create a national civil

rights database for its chapters and paid for Dropbox licensing for all chapters. The grant that

Saroya administered paid for both the chapter trainings and the database. When Saroya stated

that CAIR-National was holding onto the grant to use the money for itself, Saroya knew that

statement was false. When she stated that CAIR-National prevented her from putting on

conferences for the chapters, she knew that statement to be false as well.

   62.     In her publications to the chapter representatives, Saroya instructed CAIR chapter

representatives to contact Solidarity Giving directly.

   63.     Saroya gave this instruction so that her defamatory publications could be further

disseminated, intending to irreparably harm and tortiously interfere with CAIR’s contractual and

business relationship with Solidarity Giving.




                                                 10
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 11 of 43




   64.     On October 18, 2018, Saroya contacted Silicon Valley Community Foundation

directly through the pseudonym “Ahmed Vali” about CAIR’s use of the grant and requested that

the foundation open a formal investigation into CAIR-National and its use of the grant funding.

See October 18, 2018 email, attached hereto as Exhibit D.

   65.     Unquestionably, Saroya’s false accusations damaged CAIR’s reputation.

   66.     Saroya’s attempts to damage CAIR’s relationship with its chapters and Solidarity

Giving was only the first of many steps in Saroya’s planned attack.

                 Saroya Defames CAIR on Social Media and Public Websites

   67.     After learning of Saroya’s false accusations regarding the grant funding, CAIR sent

Saroya a cease and desist letter.

   68.     In response to and in retaliation for the cease and desist, Saroya started her internet

defamation campaign and began continuously and systematically publishing false statements

online accusing CAIR of criminal and civil misconduct.

   69.     Saroya’s social media and internet smear campaign against CAIR takes several

forms:

           a. Saroya has published disparaging remarks about CAIR on her personal public

               Facebook page and the Facebook pages of several CAIR chapters, strategic

               partners, and donors;

           b. Saroya has published disparaging remarks about CAIR on several internet “blogs”

               under her given and/or marital name as well as under several pseudonyms;

           c. Saroya has published disparaging “comments” on online newspaper articles

               written about CAIR or quoting CAIR staff members; and




                                                 11
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 12 of 43




           d. Saroya has created email and social media accounts under different names and is

               currently using those accounts to send disparaging publications about CAIR to

               CAIR partners and donors.

                             Saroya’s Public Facebook Harassment

   70.     With respect to Saroya’s first form of harassment, Saroya published statements on her

personal Facebook page and the Facebook pages of several partners and donors under the names

“Lori Haidri-Saroya” and “Lori Haidri.” The profile pictures for Lori Haidri-Saroya and Lori

Haidri are identical. The owner and publisher of these two accounts is Saroya.

   71.     Saroya’s false accusations take many forms.

   72.     In one online post published in the fall of 2018, Saroya claimed that CAIR owed her

“nearly $30,000 in unpaid, wages, bonus, and reimbursements” post-employment:




   73.     At the time the above screenshot was captured, only four hours after Saroya published

the statement, at least eight individuals had viewed it.



                                                 12
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 13 of 43




   74.       CAIR does not currently owe and did not owe Saroya $30,000 in unpaid wages,

bonuses, and reimbursements.

   75.       In fact, on October 31, 2020, Saroya filed a claim for these alleged “unpaid wages,

bonus, and reimbursement” with the Washington D.C. Department of Employment Services. On

February 8, 2021, the Department denied and dismissed Saroya’s complaint in its entirety

finding that Saroya “was paid for all hours worked during her tenure with [CAIR]” and that she

was “not owed for any unpaid wages.” See Washington, D.C. Department of Employment’s

Initial Determination, attached hereto as Exhibit E. With respect to Saroya’s specific claim for

2016 – 2018 reimbursements, the Department found that “there is an email dated December 31,

2016 from [Saroya] that she would like her 2016 expense reimbursements classified as

donations” and “there is no proof of [Saroya’s] 2018 reimbursements actually being submitted to

[CAIR].” Id.

   76.       CAIR did not owe Saroya “$30,000 in unpaid wages, bonuses, and reimbursements”

at the conclusion of her employment. At the time Saroya published the aforementioned

statement, she knew it to be false or made it with reckless disregard for the truth or falsity of the

statement.

   77.       Upon information and belief, Saroya made several posts in the summer and fall of

2018 claiming that CAIR owed her unpaid wages.

   78.       When CAIR continued to operate despite her reputational damage and harm, Saroya

escalated her allegations and started accusing CAIR of discrimination, retaliation, sexual

harassment, and creating a hostile work environment.




                                                 13
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 14 of 43




   79.     Specifically, in a separate Facebook publication, Saroya accused CAIR of “gender

discrimination, religious discrimination, sexual harassment, retaliation, hostile work

environment, union busting, financial mismanagement, lack of board oversight, and board

incompetence…” and that CAIR owed her “over $20,000.”




   80.     CAIR does not use attorneys to “suppress, silence, and intimate” its employees, nor

does it engage in a pattern discriminating, harassing, or retaliating against its employees or

mistreating them. CAIR merely sent Saroya a cease and desist after she emailed chapters falsely

claiming that CAIR-National had mismanaged its grant funding.

   81.     At the time Saroya published these statements, she knew them to be false or made

these statements with reckless disregard for their truth or falsity.



                                                  14
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 15 of 43




   82.     Intending to increase her audience, Saroya also began publishing statements on the

public Facebook pages of various CAIR chapters. For example, in September 2018, Saroya

accused CAIR-National of “dysfunction” and “abuse” and made similar accusations regarding

her alleged unpaid wages in a statement that she published on CAIR-Sacramento Valley’s public

Facebook page:




   83.     At the time Saroya published the above statement, she knew the allegations contained

therein were false or made with reckless disregard for their truth or falsity.

   84.     That same month, in a separate publication on one of her personal pages, Saroya

again accused CAIR-National of being “mismanaged” and “ineffective,” and falsely stated its

leaders were “corrupt”:




                                                 15
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 16 of 43




    85.     Aside from posting this statement on her personal Facebook page, she also posted it

to the Facebook page of CAIR-Oklahoma’s Executive Director.

    86.     CAIR-Oklahoma’s Executive Director had to “block” Saroya from continuing to

harass CAIR using his Facebook page.

    87.     At the time Saroya made the aforementioned statements, including that CAIR-

National is “mismanaged, ineffective,” and “corrupt,” she knew them to be false or made them

with reckless disregard for their truth or falsity.

    88.     In another posting published on or about September 30, 2018, Saroya falsely accused

leaders of CAIR-National of being “perpetrators of injustice” and claimed that CAIR

discriminated against, “directly harmed,” and “abused” its employees:




                                                      16
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 17 of 43




    89.     At the time Saroya published the above statements, including the accusation that

CAIR “abuse[d]” its employees (a criminal act), she knew them to be false or made them with

reckless disregard for their truth or falsity.

    90.     Saroya’s crusade to destroy CAIR’s reputation in the community continued into 2019

as well. In or around February 2019, Saroya published the following statement on her public

Facebook page again falsely claiming that CAIR owed her $30,000 in unpaid wages, bonuses,

and reimbursements:




    91.     At the time Saroya made the statement regarding her “unpaid wages,” she knew it to

be false or made it with reckless disregard for its truth or falsity.




                                                   17
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 18 of 43




   92.    On or about March 4 and 5, 2019, she published similar allegations on her public

Facebook page:




                                             18
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 19 of 43




    93.     Based on the number of “reactions” listed at the bottom of each of the March 2019

Facebook posts, at least thirty separate individuals viewed the allegations within 24 hours of

them being published.

    94.     At the time Saroya published the now familiar accusations, she knew them to be false

or made the statements with reckless disregard for their truth or falsity.

      Saroya Retains a Well-known Islamophobe to Represent Her in a Purported Lawsuit
                                       against CAIR

    95.     In or around July 2019, Saroya hired a well-known anti-Muslim and Islamophobic

attorney to represent her.

    96.     Specifically, on July 5, 2019, CAIR received a demand letter from Saroya’s attorney.

    97.     The demand letter purported to be Ms. Saroya’s attempts to resolve her wage

grievances with CAIR.

    98.     Saroya (through counsel) threatened to move the United States Attorney General to

classify CAIR as a foreign agent and to file a lawsuit against CAIR claiming that CAIR

committed racketeering, wire-fraud, mail fraud, embezzlement, threats, blackmail, obtaining

donations under threat, laundering of foreign funds, conspiracy with criminals, fraud against the

United States, conspiracy with outlawed groups and violent individuals, and other criminal and

terrorist acts.

    99.     Saroya’s demand letter also included a threat by her attorney to file a racketeering

complaint he previously drafted against CAIR, which was attached to Saroya’s demand letter.

That complaint claimed that CAIR: (1) is working in concert with Hamas, the Muslim

Brotherhood and various terror groups and individuals “in an association-in-fact enterprise” that

promotes terror; (2) raises “money for ostensible civil rights activities… when in fact the self-

proclaimed [sic] charity is designed to promote the terror agenda of Hamas;” (3) is involved in a

                                                 19
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 20 of 43




“conspiracy that violated the rights of Jews and Christians by targeting them for economic harm,

murder, and other harms due to their religion”; (4) is illegally acting as a foreign agent and

concealing funding from overseas in violation of its tax exempt status; (5) is part of a

“conspiracy that intends to eliminate the United States Constitution and replace it with Sharia

law;” and (6) is raising money to support a violent jihad, among a host of other harmful and false

accusations of criminal conduct.

   100.    Saroya’s attorney concluded his letter by demanding several hundred thousands of

dollars on Saroya’s behalf.

   101.    CAIR did not acquiesce to what it perceived as an extortion attempt.

                Saroya Continues Forward on Her Mission to Damage CAIR

   102.    Saroya continued to disseminate her publications to a wide audience in 2019.

In September and October 2019, she published statements on public Facebook pages falsely

accusing CAIR of discriminating against and mistreating its employees, and reiterating her lie

about being owed $20,000.

   103.    In October 2019, Saroya stated the following:




                                                 20
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 21 of 43




   104.    CAIR did not engage in a pattern of discriminating and mistreating its own

employees. It does not “suppress, silence, or intimidate” its employees.

   105.    At the time Saroya made these statements, among others, she knew them to be false

or made them with reckless disregard for their truth or falsity.

   106.    As demonstrated by the communication above, Saroya often employed the use of

hashtags (#) to ensure that, if the public ever searched for “CAIR” or “CAIRSnapshots” within

the Facebook platform, her disparaging remarks would be included as a search hit.

   107.    In October 2019, Saroya published another defamatory statement on CAIR’s event

page promoting its 25th Annual Gala, stating in part:

       Last year, I said goodbye to CAIR National and all their dysfunction and abuse-
       and resigned from my job as Chapter Director. It was the most empowering
       feeling- and I got a small glimpse into how people might feel when they finally
       end an abusive relationship, or get freed from prison, or leave a cult. But I should
       have known it was too good to be true. I wasn’t really free from CAIR because
       they withheld my pay, bonus, and reimbursements. Today, they still owe me over
       $20,000 in pay and reimbursements, plus attorney’s fees.
       …

       There are many people who have been directly harmed. The "CAIR Sexism
       Documentation Project" currently has 35 members, mostly women, who share
       their experiences of facing discrimination, and other abuses, by the nation’s
       largest Muslim civil rights organization.
       https://www.facebook.com/groups/2228298364100050/ Employment
       discrimination lawsuit filed against CAIR-CA. SEE:
       https://www.docdroid.net/FjATdM9/onlinedocument.pdf?fbclid=IwAR3kblVLDu
       8oXfJi23uudSNdl10_b9nlYmbLFptZPvyaYYSyd_s5OCddSVg
       …

       I worked with CAIR in various capacities for 11 years, chapter founder, chapter
       executive director, national board member, and national chapter director and I’m
       convinced that CAIR creates more victims than it helps. It does more harm than
       good, whether it's the continuous negative portrayal of Muslims as victims in the
       media, lack of strategy, making serious mistakes on people's cases, providing
       inconsistent services, the all-male press conferences, failure to build a legitimate
       nationwide infrastructure, lack of community engagement on the national level,
       not having a seat at many tables despite being around for 25 years and having an
       office a few blocks from the US Capitol, and so much more.

                                                 21
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 22 of 43




See Saroya’s full publication, attached hereto as Exhibit F.

    108.     At the time Saroya made the above statement, with her now copy and paste

defamatory allegations, she knew her publication was false or made it with reckless disregard for

its truth or falsity.

    109.     Saroya continued to claim that “[d]onor funds are directly going to pay for attorneys

to suppress, silence, and intimidate those who have been treated unjustly”:




                                                 22
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 23 of 43




    110.    At the time Saroya published the aforementioned statement, she knew it to be false or

made it with reckless disregard for its truth or falsity.

     Saroya Publishes Defamatory Statements as Comments to Online Newspaper Articles

    111.    Aside from her Facebook bullying campaign, Saroya also began publishing

defamatory material as “comments” to various internet articles that mentioned CAIR’s work in

the Muslim community.

    112.    A history of her online “comments” can be found on her personal “Disqus” website.

    113.    “Disqus” is a blog comment hosting service. Saroya’s username for the Disqus site is

“LS,” her initials. Her “profile” picture on the Disqus website is the same picture that she uses

on her personal Facebook page. The profile picture is of Saroya.

    114.    As of March 22, 2021, Saroya’s Disqus website shows that she posted defamatory

comments on at least seven different internet articles reporting on CAIR’s activities, Muslim-

American relations, and international affairs. See Saroya’s Disqus blog and corresponding

internet comments, attached hereto as Exhibit G.

    115.    At least five of these comments were posted to articles that were published from

January 2020 – March 2020.

    116.    As an example of her obsessive misconduct, in a comment to an article published on

January 28, 2020, Saroya stated that “CAIR creates more victims than it helps. It does more

harm than good, whether it’s the continuous negative portrayal of Muslims as victims in the

media, lack of strategy, making serious mistakes on people’s [legal] cases, providing inconsistent

services….” See Local immigration advocates speak on SCOTUS ‘public charge’ ruling,

January 28, 2020, WBFO NPR, attached hereto as Exhibit G.1.



                                                  23
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 24 of 43




    117.    CAIR does not continuously portray Muslims negatively in the community; nor does

it “mak[e] serious mistakes” on its clients’ legal matters.

    118.    At the time Saroya published the above statement, she knew it was false or made it

with reckless disregard for its truth or falsity.

    119.    In a comment to an article published February 21, 2020, Saroya also accused CAIR of

accepting “international funding through their Washington Trust Foundation,” implying that

CAIR is funded by foreign governments or terrorist organizations. See Muslim advocates

demand Bloomberg apologize for NYPD spying program, February 21, 2020, Religious News

Network, attached hereto as Exhibit G.2.

    120.    CAIR does not accept funding from terrorist organizations.

    121.    At the time Saroya published the statement, she knew it was false or made it with

reckless disregard for its truth or falsity.

    122.    In a comment to an article published on March 3, 2020, Saroya stated that CAIR was

an “incompetent and toxic organization,” that engaged in “sexual abuse and exploitation,” and

“financial abuse and mismanagement.” See Chu, Murphy, Feinstein, and Neguse lead effort to

block President Trump’s expanded ‘Muslim ban,’ March 3, 2020, City News Service, attached

hereto as Exhibit G.3. The comment has since been deleted from website.

    123.    CAIR does not engage in systemic gender discrimination, “sexual abuse and

exploitation,” or “financial abuse and mismanagement.”

    124.    In fact, women play a critical role at CAIR. Specifically, CAIR’s National Board

Chair, Chief Operating Officer, General Counsel and National Litigation & Civil Rights

Director, Human Resources Director, Controller, and Chapter Relations Manager are all women.

In fact, more than two thirds of CAIR-National’s staff are managed by women. Additionally, a



                                                    24
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 25 of 43




recent diversity survey indicated that women hold more than half of CAIR affiliate positions

nationwide.

   125.     At the time Saroya published the above statements, she knew they were false or made

them with reckless disregard for their truth or falsity.

                   Saroya Sends Targeted Defamatory Publications to CAIR’s
                            Partners, Donors, and Religious Leaders

   126.     Perhaps not seeing the result she wanted – a total destruction of CAIR – Saroya’s

defamatory conduct appeared to intensify in 2020 when she began sending targeted email

communications to CAIR’s partners, donors, and religious leaders.

   127.     In or around January 2020, Saroya contacted a religious leader who was serving as

Executive Director of “As the Spirit Moves Us” in Portland, Oregon. The religious leader was

scheduled to speak at an upcoming CAIR-Oregon event.

   128.     In an attempt to interfere with CAIR and CAIR-Oregon’s advancement and

development efforts, Saroya sent the following message (in part) to the religious leader via

Facebook:

       CAIR Council on American-Islamic Relations has a pattern of discriminating against
       and mistreating their own employees, especially #women.

       There are issues of religious #discrimination, sexual #harassment, #retaliation,
       #hostile work environment, #union busting, financial #mismanagement, lack of board
       oversight, board #incompetence, and other serious issues at CAIR. Donor funds are
       directly going to pay for attorneys to suppress, silence, and intimidate those who have
       been treated unjustly.

       There are many people who have been directly harmed by #CAIR. The CAIR Sexism
       Documentation Project currently has 35 members, mostly women, who share their
       experiences of facing discrimination, and other abuses, by the nation’s largest
       Muslim civil rights organization.
       https://www.facebook.com/groups/2228298364100050/

       …

       Some of the local funds that chapters raise goes directly to National as part of chapter

                                                  25
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 26 of 43




       affiliation fees. And when you are the national founder, national board member with
       no term limits, and national executive director, you have immense power on how that
       money is spent- including buying yourself a brand new SUV, paying expensive DC
       lawyers to shut down staff efforts to unionize, hiring attorneys to harass and
       intimidate women who ask for equal pay and report abuse and sexual harassment, etc.
       Chapters are aware of the issues but look the other way and do nothing.

       …

       CAIR creates more victims than it helps. It does more harm than good, whether it's
       the continuous negative portrayal of Muslims as victims in the media, lack of
       strategy, making serious mistakes on people's cases, providing inconsistent services,
       the all-male press conferences, failure to build a legitimate nationwide infrastructure,
       lack of community engagement on the national level, not having a seat at many tables
       despite being around for 25 years and having an office a few blocks from the US
       Capitol, and so much more.

       Ultimately, nothing good can come out of corruption and injustice. The community
       deserves a legitimate civil rights and Muslim organization that treats all people with
       the respect and dignity they deserve.

   See Saroya’s January 2020 email to religious leader, attached hereto as Exhibit H.

   129.    Upon information and belief, Saroya sent similar disparaging messages to other

attendees of the CAIR-Oregon event.

   130.    In addition to interfering with CAIR-Oregon’s development efforts, Saroya contacted

donors of CAIR-Oklahoma around this same time and accused CAIR of the same above-

described conduct.

   131.    In or around March 2020, Soraya published her defamatory statements on the founder

of the Maryland Commission on Civil Rights’ Facebook page. The Maryland Commission on

Civil Rights and CAIR have partnered together to provide trainings about religious

accommodations for Muslims in the workplace. Saroya titled the message “Your partnership

with CAIR is troubling” and stated the following, in part:

       ------------
       CAIR has serious issues of religious and gender discrimination, sexual abuse and
       exploitation, retaliation, union busting, hostile work environment, financial abuse
       and mismanagement- including losing their 501c3 and issues with their

                                                 26
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 27 of 43




       Washington Trust Foundation entity receiving international donations- board
       incompetence, tokenism, and more.

       CAIR does more harm than good, whether it's the continuous negative portrayal
       of Muslims as victims in the media, lack of strategy, making serious mistakes on
       people's cases, the all-male press conferences, providing inconsistent services,
       lack of transparency around international funding sources and agendas, the
       embarrassing media spokespeople, failure to build a legitimate nationwide
       infrastructure, being a laughing stock on Capitol Hill despite having an office a
       few blocks from the U.S. Capitol, lack of community engagement on the national
       level, and, after 26 years, not having a seat at MANY tables (including the
       Leadership Conference on Civil and Human Rights, which brings together 200+
       national civil rights organizations).

       CAIR Sexism Documentation Project
       https://www.facebook.com/groups/2228298364100050/

       ….

       As you’re considering which nonprofits to support and donate to, please be
       diligent- do your research and ask the tough questions. Is your money really
       helping to empower people in the community who have been discriminated
       against, or are you empowering a multi-million dollar organization that
       discriminates against its own community and further victimizes people who seek
       their help? Is your money going to pay an attorney to fight for people's rights to
       practice their faith or is your money going to pay an attorney to suppress, silence,
       and intimidate those who have been treated unjustly? Are you supporting
       legitimate, sincere advocates for justice or those who support the status quo and
       cowardly look the other way when the injustice is committed by their own
       national leaders?

       #CAIR is a corrupt and unethical organization that does not speak for American
       Muslims. A true civil rights organization would treat all people with the respect
       and dignity they deserve.

See March 2020 Facebook message to the Maryland Commission on Human Rights, attached

hereto as Exhibit I.

   132.     In June 2020, she published similar sentiments on the public Facebook page of

another one of CAIR’s partners, JetPac.




                                                27
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 28 of 43




   133.    JetPac is a non-profit organization aimed at giving American Muslim organizers,

candidates, and communities the tools and training they need to increase civil engagement and

public service.

   134.    In her publication, Saroya accused CAIR-National of discrimination, retaliation, and

physically threatening conduct:




   135.    Based on the number of reactions Saroya’s inciting accusations garnered at the time

the screen shot was taken, at least fifty-five individuals had viewed the defamatory material

within approximately 24 hours of its publication.

   136.    Upon information and belief, Saroya used Facebook to send similar defamatory

communications to dozens of CAIR’s religious and non-profit partners.




                                                28
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 29 of 43




    137.    At the time Saroya made these accusations, including these specific communications

outlined above, she knew them to be false or acted with reckless disregard to their truth or

falsity.

    138.    Her conduct was designed to permanently sever CAIR’s relationship with these

organizations while Saroya was developing her own donor dependent organization.

    Saroya Misappropriates CAIR’s Confidential Information and Sends Defamatory
  Publications to CAIR’s Partners, Donors, and Religious Leaders Anonymously, but her
                                 True Identity is Clear

    139.    Upon information and belief, Saroya confiscated CAIR’s Confidential Information,

specifically information related to its donors and supporters.

    140.    Saroya used and is continuing to use that Confidential Information to contact the

individual representatives for CAIR’s donors and supporters to publish her defamatory diatribe

and tortiously interfere with CAIR’s contracts and business relations.

    141.    In recent months, Saroya has become more cautious about her attacks. She has

stopped using and completely deleted and/or “deactivated” her personal Facebook page, and is

now hiding behind a “secret identity.”

    142.     In or around October 2020, Saroya began sending her repetitious creed to CAIR’s

partners, donors, and religious leaders anonymously via the email address

“muslimsdocumentingsexism@gmail.com.”

    143.    Upon information and belief, Saroya controls the “Muslims Documenting Sexism”

account and is using the account to continue her harassment and defamation campaign against

CAIR anonymously and encourage CAIR’s peers to discontinue their business partnerships with

the organization.




                                                29
           CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 30 of 43




   144.     Specifically, on October 24, 2020, “Muslims Documenting Sexism” sent an email to

a representative of CAIR’s partner organization, the National Affiliate of Muslim Lawyers.

   145.     Saroya obtained the representative’s email address through the misappropriated CAIR

Confidential Information.

   146.     The email publication is nearly identical to the content of Saroya’s many emails,

internet comments, and Facebook posts. The email states:

       From: Muslims Documenting Sexism <muslimsdocumenting@gmail.com>
       Sent: Saturday, October 24, 2020 8:32 PM
       To: <[REDACTED]>
       Subject: Important- your partnership with CAIR

       Hello,
       Please don't partner with the Council on American-Islamic Relations (CAIR) or their
       chapters. We urge you to investigate these allegations.

       We have documented a pattern of discrimination and abuse inside CAIR www.cair.com.
       These incidents were brought to the attention of CAIR's leadership and the National
       Council, a national entity made up of leaders from every chapter. Instead of
       investigating the issues and taking serious steps to remedy them, CAIR has threatened
       legal action against those who speak out. This further victimizes and silences individuals.

       Over 35 former employees and board members have alleged numerous issues inside
       CAIR, including:

       •    Sexual harassment, abuse, and exploitation

       •    Gender discrimination

       •    Religious discrimination (Jewish, Shia Muslim, & Christian employees)

       •    Retaliation; hostile work environment

       •    Interference with staff efforts to unionize/union busting

       •    Tokenism

       •    Board incompetence and lack of board oversight

       •    Financial abuse and mismanagement


                                                   30
    CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 31 of 43




There are many people who have been directly harmed by CAIR. The CAIR Sexism
Documentation Project is a support group for women, and a few men, to share their
experience at CAIR.

Despite efforts to intimidate and silence women, there have been several lawsuits
against CAIR. In 2019, an employment discrimination lawsuit was filed against CAIR-
California for gender discrimination. This case was settled and the CAIR-San Diego
executive director is no longer employed there. SEE:

https://www.docdroid.net/FjATdM9/onlinedocument.pdf?fbclid=IwAR1uMMCaznSystm
ODEn10py3_qHMJsye9r4fkLKCYyecJ4dYzKVIWbbrVGI

Many believe that the CAIR board does not provide proper oversight to the
organization. CAIR’s national founder is also the full-time paid executive director and a
voting board member. He has allegedly been a voting board member for 25+ years and
does not have a term limit.

The lack of board oversight has led to some serious issues inside CAIR:

•    Lost 501c3 nonprofit status for not filing 990s over several consecutive years

• A former accountant stole funds and it took him over 10 years to reimburse
the organization

• Brand new SUV and monthly insurance payments for the executive
director/founder/board member

• CAIR is missing three years of financial statements, there are allegations that
it was destroyed intentionally

• Lack of transparency around CAIR’s Washington Trust Foundation (WTF)
entity receiving international donations that are funneled to CAIR. WTF allegedly
owns CAIR’s multimillion dollar building on Capitol Hill in Washington, DC.
CAIR's executive director/founder/board member signed 990s for both CAIR and
WTF and is allegedly paid by both entities.


A prominent Muslim community leader, and former CAIR-New Jersey executive director,
shared his experience at CAIR: "I do not recommend donating your money to CAIR-NJ. I
believe there may be a warrant out for the arrest of a former CAIR-NJ board member,
who served as this organization's treasurer, for stealing CAIR-NJ money by writing
himself checks. Donors should definitely question whether their charity is legitimately
being used to do civil rights advocacy, how this was allowed to happen, and whether the
organzation is being fully transparent. Full disclosure: I am a former Executive Director
of CAIR-NJ and found the board leadership to be quite inadequate and corrupt at the


                                            31
            CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 32 of 43




           expense of the community and even moreso at the expense of its staff."
           SEE: https://www.facebook.com/pg/CAIRNewJersey/reviews/?ref=page_internal

           From 2016-2018, CAIR spent hundreds of thousands of dollars on attorney’s fees to shut
           down staff efforts to unionize. No staff vote to unionize took place. All 7 employees who
           were leading the effort to unionize were either terminated or resigned. CAIR got away
           with union busting because the NLRB ruled that CAIR is a religious organization. Is CAIR
           really a religious organization or a civil rights organization?

           Unfortunately, CAIR does more harm than good, whether it's the continuous negative
           portrayal of Muslims as victims in the media, lack of strategy, making serious mistakes
           on people's cases, the Muslim Ban lawsuit fiasco, the all-male press conferences, refusal
           to stand up for civil rights for all, lack of transparency around international funding
           sources and agendas, the embarrassing media spokespeople, failure to build a
           legitimate nationwide infrastructure, the one-person departments and offices, lack of
           influence on Capitol Hill despite having an office a few blocks from the U.S. Capitol, lack
           of community engagement nationally, and, after 26 years, not having a seat at MANY
           tables- including the Leadership Conference on Civil and Human Rights, which brings
           together 200+ national civil rights organizations. CAIR needs to stop hiding behind
           Islamophobia and get its act together.

           Please be diligent- do your research and ask the tough questions. Is the community
           really helping to empower people who have been discriminated against, or are they
           empowering a multi-million dollar organization that discriminates against its own
           community and further victimizes people who seek their help? Are their donations going
           to pay an attorney to fight for people's rights to practice their faith or are they instead
           paying an attorney to suppress, silence, and intimidate other Muslims (CAIR employees)
           who have been treated unjustly? Are they supporting competent and principled
           advocates for justice or those who support the status quo and look the other way when
           the civil rights abuse is taking place inside their own organization?

           Due to personal safety concerns and legal threats from CAIR's attorneys, our group
           members need to remain anonymous. Thank you for your understanding. We trust that
           you will do a thorough investigation into these allegations.

    147.       At the time Saroya published the diatribe to the representative, she knew the

allegations contained therein were false or made them with reckless disregard for their truth or

falsity.

    148.       To be clear, the alleged thirty-five victims of sexual harassment have not asserted any

allegations to CAIR-National. CAIR-National has made several attempts to learn the identities

of the alleged women so that it could investigate the alleged misconduct and take corrective



                                                       32
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 33 of 43




action immediately if necessary. CAIR has even hired an outside law firm to investigate the

Facebook group’s claims.

   149.    The group, however, is “closed,” meaning that no member of CAIR or even the

general public can enter into the group and determine that it is what it purports to be.

   150.    No complaints of systemic discrimination/harassment/retaliation were filed with

CAIR-National.

   151.    Pursuant to CAIR’s policies, any allegation or formal complaint made from an

affiliate chapter staff or board member about another affiliate chapter staff or board member

should have been reported to CAIR’s Compliance Director.

   152.    If such a complaint was made to CAIR’s Compliance Director, the Director would

have opened a case and collected information regarding the allegations. Thereafter, the

appropriate individual(s) at the relevant CAIR chapter, depending on the nature of the complaint,

would have been notified of the information and of their duty to conduct an investigation rooted

in CAIR’s best practices. CAIR would have provided a determined window of time to conduct

the investigation and report back to CAIR. If an appropriate investigation did not take place,

CAIR would have the opportunity to sanction the chapter.

   153.    Saroya’s statement that CAIR was “aware of a pattern of discrimination and abuse

inside CAIR” and did nothing to investigate the allegations, was false. As a long-time employee

of CAIR and board member, she knew the statement was false at the time she made it.

   154.    Upon information and belief, Saroya has used the Muslims Documenting Sexism

Gmail address to send dozens, if not hundreds, of similar emails to other CAIR supporters and

donors. Saroya obtained CAIR partners’ and donors’ identities and email addresses through her

misappropriated CAIR Confidential Information.



                                                 33
          CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 34 of 43




   155.    Specifically, Saroya sent near identical communications to CAIR’s partners and

donors using the “Muslims Documenting Sexism” Gmail on the following occasions:

           a. October 5, 2020, to a Maryland mosque leader. In the introduction to Saroya’s

              well-known attack, she stated:

                     Please, please don't partner with the Council on American-Islamic
                     Relations (CAIR) or their chapters. We have documented a pattern
                     of discrimination and abuse inside CAIR. These incidents were
                     brought to the attention of CAIR's leadership and the National
                     Council, a national entity made up of leaders from each chapter.
                     Instead of investigating the issues and taking serious steps to
                     remedy them, CAIR has threatened legal action to those who speak
                     out publicly. This further victimizes and silences individuals.

              See October 5, 2020 to Maryland mosque, attached hereto as Exhibit J.

           b. October 5, 2020, Saroya sent the same email referenced above to the Pacific

              Northwest Family Circle (“PNWFC”), a community action group in Oregon that

              partners with CAIR. See October 5, 2020 correspondence to PNWFC, attached

              hereto as Exhibit K.

           c. November 4, 2020, to Count Every Vote Maryland. In the introduction to the

              diatribe, Saroya urges the organization not to include CAIR at a speaking

              engagement after the organization announced CAIR’s inclusion. See November

              4, 2020 correspondence to Count Every Vote Maryland, attached hereto as

              Exhibit L. Saroya intended the communication to damage CAIR’s relationship

              with Count Every Vote Maryland.

           d. November 9, 2020, to members of the Executive Committee and multiple partners

              at Graydon Law. CAIR’s Board of Director Chair, Roula Allouch (“Allouch”), is

              also an attorney at Graydon Law. See November 9, 2020 correspondence to

              Graydon Law, attached hereto as Exhibit M. Upon information and belief,

                                               34
CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 35 of 43




    Saroya sent similar communications multiple Graydon Law attorneys. Saroya

    intended the communication to damage Allouch’s employment at her firm.

    Saroya also sent similar communications to organizations that Allouch volunteers

    with as well.

 e. November 14, 2020 to the Florida Counsel on Churches. In the introduction to

    the diatribe, Saroya states “please, please don’t partner with [CAIR].” See

    November 14, 2020 correspondence to Florida Counsel on Churches, attached

    hereto as Exhibit N. Saroya intended the communication to sever CAIR’s

    relationship with its religious partner.

 f. December 18, 2020, to CAIR’s coalition partner Indivisible. Indivisible is

    Maryland advocacy group focused on combating racism in the community. In the

    introduction to the regular allegations, Saroya stated the following:

            You are doing important work and this is a very important topic.
            We want to bring this information to your attention concerning
            your partnership with the Council on American Islamic Relations
            (CAIR). CAIR does not speak for American Muslims and many
            will tell you that they only show up for the media. They are good
            at sending press releases and jumping on current events, but this
            does not translate into actual work and credibility in the
            community. We don't trust them to provide accurate information.
            For example, if you look at the national office's annual civil rights
            report, the number of reported hate crimes and discrimination cases
            in each state will sometimes differ than what the CAIR state office
            reports in their local annual report. We don't know if this is a result
            of exaggeration, mismanagement, or miscommunication. What we
            do know is that there are trust, credibility, accuracy, and fairness
            issues when it comes to quoting CAIR in the media as a legitimate
            source or partnering with them. We urge you to investigate the
            serious allegations below.

    See December 18, 2020 correspondence to Indivisible, attached hereto as

    Exhibit O.



                                      35
            CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 36 of 43




           156.   Saroya continues her attack to this day.

           157.   On April 29, 2021, Saroya sent the same email correspondence to the co-founder

and CEO of the Academy of Muslim Achievement. See April 29, 2021 correspondence to

Academy of Muslim Achievement, attached hereto as Exhibit P. Saroya began the publication

with, “[p]lease don’t provide the Council on American Islamic Relations (CAIR) and their

chapters publicity and partnership.” Id.

           158.   Each of these email communications, sent to the individual representatives of

CAIR’s partners, donors, and religious leaders, of which there are numerous, repeats the same

lies as those contained on her previous public Facebook posts.

           159.   Saroya used CAIR’s Confidential Information to obtain the personal email

addresses for representatives of these various organizations and published the defamatory

diatribe to an unknown amount of CAIR’s partners, donors, and religious leaders.

           160.   At the time Saroya published the communications, she knew the allegations

contained therein were false or she made the allegations with reckless disregard for their truth or

falsity.

           161.   The publications were clearly made to sever the ties between CAIR and its

partners, a result that would cripple CAIR’s ability to effectively fundraise and carry out its

mission.

                                Misconduct Continues to Harm CAIR

           162.   As a result of Saroya’s statements, CAIR has lost multiple partners, donors, and

religious leaders.

           163.   The loss of its donors has led to a significant decrease in its funding.




                                                    36
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 37 of 43




        164.    Additionally, Saroya’s statements are now being used by Islamophobic, extremist

organizations to perpetuate continued hate against Muslims in America.

        165.    For example, Saroya’s diatribe was republished by “Bare Naked Islam” on

October 27, 2019, in an article titled “Why did more than 120 members of Congress send

congratulations letters to designated terrorist group CAIR on its 25th anniversary?” See Bare

Naked Islam article, attached hereto as Exhibit Q.

                                         CAUSES OF ACTION

                                         Count I: Defamation

        166.    CAIR restates and re-alleges every allegation contained in the preceding

paragraphs as if set for fully herein.

        167.    In Minnesota, defamation consists of four elements: (1) the defendant made a

false and defamatory statement about the plaintiff; (2) the statement was an unprivileged

publication to a third party; (3) the statement had a tendency to harm plaintiff’s reputation in the

community; and (4) the defendant was at fault.

        168.    Between May 2018 and the date of this filing, as documented in this complaint,

Saroya made false and defamatory statements regarding CAIR on many occasions.

        169.    She accused CAIR of, inter alia, failing to pay her wages, committing systemic

abuses against its employees, failing to investigate claims of abuse, committing financial

misconduct, and other business torts.

        170.    The statements were not privileged.

        171.    Saroya made the statements on her public Facebook page, CAIR chapter public

Facebook pages, and the Facebook pages of individual CAIR partners, donors, and affiliates.




                                                 37
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 38 of 43




       172.       The statements were also made on online newspaper articles, available to the

general public.

       173.       Saroya used “hashtags” to make sure that when the general public searched for

CAIR, her false allegations would come up a search “hit.”

       174.       She published her allegations online over and over and over again intending for

the allegations to be widely disseminated and repeated.

       175.       She also targeted CAIR’s donors to ensure that they would view the false

allegations if her public attack failed to reach them.

       176.       Saroya’s statements clearly identified CAIR and it was apparent on its face to

those who read the statements that Saroya’s defamatory statements were about CAIR.

       177.       At the time Saroya made these allegations, she knew they were false.

       178.       When she had no direct or indirect connection to the miscellaneous allegations

she lodged (i.e.; union busting, financial mismanagement, sexual abuse and exploitation,

financial exploitation, systemic discrimination/harassment), then Saroya acted in reckless

disregard of the truth or falsity of her statements because she had no way of knowing whether the

incidents she discussed occurred.

       179.       Saroya chose to defame and disparage CAIR to a world-wide audience.

       180.       By continuously attacking CAIR with false allegations on different internet fronts,

Saroya acted with actual malice.

       181.       Saroya’s false statements harmed CAIR’s reputation in the community, subjecting

it to hatred and contempt and discouraged its partners, donors, and religious leaders from

associating with and donating to CAIR.




                                                  38
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 39 of 43




        182.    As a result, CAIR has suffered and will continue to suffer harm in an amount to

be proven at trial that exceeds $75,000.

                                   Count II: Defamation Per Se

        183.    CAIR restates and re-alleges every allegation contained in the preceding

paragraphs as if set for fully herein.

        184.    The prima facie elements for a defamation per se claim are nearly identical to a

defamation claim, except that harm is not a required element of proof because harm from the

statement is presumed. Harm is presumed in instances where a statement concerns a person’s or

organization’s business, trade, or professional conduct. Harm is also presumed in instances

where a statement accuses a person or organization of committing a crime.

        185.    Saroya’s publications include false accusations that CAIR committed a crime:

e.g., “sexual abuse and exploitation” and “financial exploitation.”

        186.    Saroya’s publications include false statements about CAIR’s business and

professional misconduct.

        187.    Because Saroya’s statements accuse CAIR of committing criminal and

professional misconduct, Saroya’s publications are defamatory per se.

                 Count III: Tortious Interference with Business Relationships

        188.    CAIR restates and re-alleges every allegation contained in the preceding

paragraphs as if set for fully herein.

        189.    To establish a claim of tortious interference with prospective business

relationships, the plaintiff must prove that the defendant intentionally and improperly induced a

third party not to enter into or continue a business relationship.




                                                 39
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 40 of 43




        190.    Saroya intentionally and improperly interfered with CAIR’s prospective business

relationships by using her defamatory communications to induce CAIR’s partners, donors, and

religious leaders identified above to discontinue their existing relationships with CAIR.

        191.    Saroya used CAIR’s Confidential Information to target her defamatory

communications to individuals and organizations that Saroya knew were a part of CAIR’s

fundraising and outreach efforts.

        192.    In those communications, she specifically asked those organizations to

discontinue their relationships with CAIR.

        193.    As a result of Saroya’s actions, CAIR has suffered and will continue to suffer

damages in an amount to be proven at trial that exceeds $75,000.

                                    Count IV: Breach of Contract

        194.    CAIR restates and re-alleges every allegation contained in the preceding

paragraphs as if set for fully herein.

        195.    To establish a prima facie breach of contract claim, the plaintiff must prove: (1)

formation of a contract; (2) performance by plaintiff; and (3) breach by the defendant.

        196.    Saroya entered into a valid and enforceable agreement with CAIR as a condition

of her employment at CAIR-National.

        197.    Pursuant to her Agreement, Saroya agreed to maintain the confidentiality of

CAIR’s Confidential Information, which included its partner/donor identities. She also agreed

not to use the Confidential Information for any purpose other than at the request of CAIR and to

return the Confidential Information at the conclusion of her employment.




                                                 40
         CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 41 of 43




        198.    Saroya breached her contractual obligations by retaining CAIR’s Confidential

Information post-employment and using that Confidential Information to send targeted

defamatory communications to CAIR’s donors.

        199.    As a direct result of Saroya’s actions, CAIR has suffered and will continue to

suffer damages in an amount to be proven at trial that exceeds $75,000.

                                   COUNT V: Injunctive Relief

        200.    CAIR restates and re-alleges every allegation contained in the preceding

paragraphs as if set for fully herein.

        201.    Saroya’s systemic attack against CAIR and its mission began in 2018 and

continues to this day.

        202.    The reputational harm is so severe that mere monetary damages alone cannot

adequately remedy the injury CAIR has suffered and continues to suffer.

        203.    To make CAIR whole, Saroya must be ordered to:

            a. remove all defamatory social media publications made by Saroya under her given

                name or any of her pseudonyms;

            b. issue a retraction for all defamatory publications;

            c. cease and desist from any further defamation of CAIR in any form on any

                platform; and

            d. return to CAIR all Confidential Information in her possession, custody, and

                control.




                                                 41
 CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 42 of 43




                           PRAYER FOR RELIEF

WHEREFORE, CAIR respectfully requests the Court issue the following relief:

1.    Compensatory damages in an amount to be proven at trial;

2.    Injunctive relief as outlined above;

3.    Pre-judgment and post-judgment interest;

4.    Attorney’s fees and cost of suit; and

5.    For such other and further relief as the Court may deem just and proper.




                                       42
        CASE 0:21-cv-01267-SRN-TNL Doc. 1 Filed 05/21/21 Page 43 of 43




                            DEMAND FOR TRIAL BY JURY

      CAIR demands a trial by jury on all causes so triable.



This the 22nd day of May, 2021

                                           Respectfully submitted,



                                           __________________________________
                                           Carl E. Christensen, Esq.
                                           CHRISTENSEN LAW OFFICE PLLC
                                           800 Washington Avenue North
                                           Suite 704
                                           Minneapolis, MN 55401

                                           Counsel for Plaintiff
                                           Council on American-Islamic Relations


                                           OF COUNSEL
                                           RUBIN FORTUNATO & HARBISON PC


                                           _________________________________
                                           Michael J. Fortunato, Esq.
                                           pro hac vice requested
                                           Cynthia B. Morgan, Esq.
                                           pro hac vice requested
                                           10 South Leopard Road
                                           Paoli, Pennsylvania 19301
                                           (610) 408-2005/2022
                                           mfortunato@rubinfortunato.com
                                           cmorgan@rubinfortunato.com




                                              43
